PER CURIAM.
Thomas O’Grady has filed a conditional plea of guilty and agreement for entry of a consent judgment. In doing so he admits violating Disciplinary Rules 1-102(A)(6), 7-106(C)(6), and 8-102(B) of the Code of Professional Responsibility. The Florida Bar and this Court accept his plea.
The actions of respondent were deplorable. He is hereby publicly reprimanded for his conduct. He shall, in addition, pay costs incurred by The Florida Bar in the amount of $492.16 within thirty days of the filing of this opinion.
It is so ordered.
ADKINS, Acting Chief Justice, and BOYD, McDonald, EHRLICH and SHAW, JJ., concur.